Case 19-13308-JDW         Doc 29    Filed 10/16/19 Entered 10/16/19 11:09:37            Desc Main
                                   Document      Page 1 of 3



                 IN THE UNITED STATES BANKRUPTCY COURT FOR
                     THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE:                                                                CHAPTER 13 CASE NO.:

CHRISTOPHER SEAN STAGGS AND
HEATHER M. STAGGS                                                                 19-13308-JDW

      OBJECTION TO CONFIRMATION OF FIRST AMENDED PLAN (DKT. #23)

       COMES NOW the Chapter 13 Trustee, Locke D. Barkley (the “Trustee”), by and through

counsel, after conducting the Section 341(a) Meeting of Creditors, reviewing the Petition,

Schedules, and Statement of Financial Affairs, and files this Objection to Confirmation (the

“Objection”), and in support thereof states as follows:

       1.      The Debtors commenced this proceeding by filing a Voluntary Petition on August

16, 2019 (the “Petition Date”). The Debtors filed a proposed First Amended Chapter 13 Plan (Dkt.

#23) (the “Plan”) on September 23, 2019.

       2.      The Debtors are below median income and the proposed term of the Plan is fifty-

four (54) months. The Plan does not provide for a distribution to nonpriority unsecured creditors.

The liquidation value in Section 5.1 of the Plan is zero (0).

       3.      The Debtors failed to disclose the Debtors’ financial affairs as required by 11

U.S.C. § 521(a)(1)(B)(iii); therefore, the requirement of §1325(a)(1) is not met. Specifically, the

Statement of Financial Affairs fails to disclose the amounts of the two (2) pre-petition

garnishments as required by Question ten (10) on the Statement of Financial Affairs.

       4.      The Debtors have failed to commence plan payments as required by 11 U.S.C. §

1326(a)(1).




                                                  1
Case 19-13308-JDW        Doc 29      Filed 10/16/19 Entered 10/16/19 11:09:37           Desc Main
                                    Document      Page 2 of 3



       5.      The Plan fails to comply with 11 U.S.C. § 1325(a)(1). Section 3.1(a) of the Plan

provides that the ongoing mortgage payments shall be paid beginning in December 2019 to Bank

of Holly Springs (“BHS”). However, the Plan will not be sufficiently funded to allow for the

disbursement to BHS and all other creditors at confirmation due to the fact that the Debtors have

failed to commence plan payments.

       6.      The Debtors should timely remit all plan payments due under the Plan prior to the

hearing or the case should be dismissed for failure to comply with the proposed Plan.

       7.      For the reasons set forth herein, the Trustee submits that Confirmation of the Plan

should be denied and the case dismissed.

       WHEREFORE, PREMISES CONSIDERED, the Trustee respectfully requests that upon

notice and hearing that this Court enter its order sustaining the Objection. The Trustee prays for

other such general and specific relief to which Trustee and this bankruptcy estate may be entitled.

       Dated: October 16, 2019.

                                      Respectfully submitted,

                                      LOCKE D. BARKLEY
                                      CHAPTER 13 TRUSTEE

                              BY:     /s/ Melanie T. Vardaman
                                      ATTORNEYS FOR TRUSTEE
                                      W. Jeffrey Collier (MSB 10645)
                                      Melanie T. Vardaman (MSB 100392)
                                      6360 I-55 North, Suite 140
                                      Jackson, Miss. 39211
                                      (601) 355-6661
                                      mvardaman@barkley13.com




                                                2
Case 19-13308-JDW        Doc 29     Filed 10/16/19 Entered 10/16/19 11:09:37             Desc Main
                                   Document      Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I, the undersigned attorney for the Trustee, do hereby certify that I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, and I hereby certify that I either
mailed by United States Postal Service, first class, postage prepaid, or electronically notified
through the CM/ECF system, a copy of the above and foregoing to the Debtor, attorney for the
Debtor, the United States Trustee, and other parties in interest, if any, as identified below.

       Dated: October 16, 2019.

                                              /s/ Melanie T. Vardaman
                                              MELANIE T. VARDAMAN




                                                 3
